Title: To Thomas Jefferson from John Trumbull, 17 September 1787
From: Trumbull, John
To: Jefferson, Thomas



Dr. Sir
London 17th. Septr. 1787.

Several days ago I had the pleasure to receive your favor of the 30th. Augt. by which I suppose you had not at that time mine of the 25th. in which I acquainted you that I had fulfill’d your commission respecting the Harpsichord. It was put on board a ship for Rouen the 22d. (the first which saild after I had your request) and a bill of Lading was enclos’d in the Letter. I now send a duplicate lest that should have miscarried. I likewise informed you that I had paid Mr. Walker for the Stop thirteen Guineas, and Kirkman for sending it on board 14/.
This letter you will unquestionably receive safe, as I give it in charge to Mr. Cutting, an old friend and military acquaintance of mine, who makes now his first visit to France, after having resided for the last year in this place to compleat his legal studies. You will find him very well informed and conversible and will do me a particular favor in shewing him every Civility.
I owe you a thousand Thanks for the very friendly manner in which you repeat your invitations to me for the Salon. I am mortified that I must not accept them; but I have undertaken a picture of the Sortie made by the Garrison of Gibraltar which I exceedingly  wish to finish immediately; and I find it so difficult a subject that I can spare no time for amusement &c. I am not quite prepared to make my Journey to Paris a matter of Business. I wish to have decided exactly in my own Mind and even in a Sketch, the composition for the Surrender at York; that I may have no embarrassment and lose no time when I do come to you.
Mr. Cutting will give you the politics of the day, and I hope by his return to be honor’d with a line.
You of course see Mrs. Cosway. Pray tell her that three posts have pass’d in which no one of her friends has receivd a single line from her, that Lady Lyttleton, Mr. C., her sister and all the world are not only angry at her for not writing, but suffer all the distress of anxiety least illness or accident of any kind should have occasiond her silence. I am commissioned to scold her heartily. Will you permit me to transfer the commission and to beg that you will execute it with all due severity and Elegance. From you I am sure of its effect.
Do the Count de Moutier and Madame Brehan go out to America this year? I am so selfish as almost to wish them a little longer detaind. Their absence from Paris will be most sensibly felt by me, and if they were detaind till next spring I should not only enjoy Paris this winter, but should even indulge myself with a hope of going out with them. I am afraid Madame De Brehan thinks me a most ungallant wretch. I promised to copy a part of my picture of Bunkers Hill for her; but I have an excuse—I have not seen the picture since I left it in Germany, and I have not forgotten the promise, which shall most faithfully be fulfilld the moment I possess the Picture. I beg you to make this apology and to say that I should have written it to herself, if I had dar’d, and say both to her and the Count that I shall never forget their friendship to me; or think that I have sufficiently acknowledged their kindness. Whenever they sail may they have a pleasant Voyage, and find themselves happy in America beyond their expectations.
I beg your pardon for so many commissions, yet they cannot be disagreeable as they are to two whom you esteem.
I am most gratefully Dr. Sir Your friend & Servant,

Jno. Trumbull


My compliments to Mr. Short.

